Appeal from an award to claimant for temporary disability. Claimant was an elevator operator and was a shop steward of his labor union. On the day in question three members of the union called on him and demanded that he take action toward the calling of a strike of the employees of the employer, which he declined to do. Shortly thereafter, during his so-called relief hour, he went to his superior concerning a condition of his neck caused by the collar of the uniform which he was wearing, and his superior directed him to proceed to the employer’s doctor for examination and treatment. For this purpose he started from the employer’s premises, followed by the three union men previously mentioned, and when he reached the sidewalk he was assaulted by them, sustaining the injuries for which the award has been made. The appellants claim that the injuries did not arise out of and in the course of his employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.